Citation Nr: 1131381	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include a fungal infection of the feet.

3.  Entitlement to service connection for a gastrointestinal disorder to include colitis.

4.  Entitlement to service connection for a skin disability, to include a fungal infection of the feet.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were certified for appeal by the Pittsburgh, Pennsylvania, RO.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing at the RO in Pittsburgh, Pennsylvania.  A transcript of that hearing is of record.

In May 2009, the Board remanded the issues on appeal for further development.  Such development has taken place and the issues on appeal are now ready for adjudication.  


FINDINGS OF FACT

1.  A rating action in October 1979 denied entitlement to service connection for a colitis.  The Veteran was notified in a June 1979 letter that additional evidence was necessary before a decision could be rendered, he neither provided such information, nor did he file a timely appeal.  The October 1979 decision is final.

2.  A rating action in October 1979 denied entitlement to service connection for a skin disability, to include a fungal infection of the feet.  The Veteran was notified in a June 1979 letter that additional evidence was necessary before a decision could be rendered, he neither provided such information, nor did he file a timely appeal.  The October 1979 decision is final.

3.  Evidence submitted since the October 1979 rating action, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for colitis and a skin disability, to include a fungal infection of the feet. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for colitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, to include a fungal infection of the feet.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA provided the Veteran in November 2006 with notice of the information and evidence needed to substantiate and complete a claim, notice of the evidence necessary to reopen a claim, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  

In March 2009, this case was remanded to obtain any outstanding private and/or VA treatment records and to provide the Veteran with additional VCAA notice.  All of the actions sought by the Board at that time have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A January 2011 supplemental statement of the case confirmed and continued the previous denial.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  38 C.F.R. § 3.159(c).  The Veteran was provided every meaningful opportunity to participate in the adjudication of his claim.  

The Veteran has submitted additional Authorization and Consent Forms for the records of doctors J.M., P.G., B.N. and B.M. which were received in August 2010.  Additional requests for information were not made following the receipt of the Veteran's consent forms.  In this regard, the claims file contains an earlier August 2010 letter from his representative stating that Veteran's private physicians had retired and all available treatment records were in the Monaca VA Clinic.  

In accordance with the Board's remand instructions, the AMC made numerous attempts to retrieve records from the doctors mentioned.  Given the foregoing, the Board concludes that further attempts to retrieve additional records from the Veteran's private physicians would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Thus, the Board may address whether the claims should be reopened.

Laws and Regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

As noted, entitlement to service connection for colitis and entitlement to service connection for a skin disability and a skin disorder was denied in a October 1979.  The Veteran was notified that the RO would be unable to render a decision without further information in June 1979, but the Veteran thereafter failed to respond.  The RO determined in October 1979 that service medical records did not offer sufficient data for rating purposes and that the Veteran had failed to establish continuity and treatment since the time of his discharge.  The October 1979 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.

Analysis

In April 2006, the Veteran provided a statement in which he requested that the issues on appeal be reopened.  Evidence added to the record since the October 1979 rating decision includes a December 2002 treatment note from private physician Dr. P.G. noting that the Veteran reported having a fungal foot disorder since serving in Asia.  A May 2008 VA medical center treatment note noted complaints of intermittent diarrhea accompanied with abdominal cramping and volume loss.  Also added to the claims file was the transcript of the Veteran's March 2009 Travel Board Hearing at which he testified regularly taking Imodium for stomach symptoms and having flare-ups of a skin rash.  

Based on a comprehensive review of the record, the Board finds that the evidence added since the October 1979 rating decision regarding the Veteran's service connection claims is new and material.  The October 1979 decision was based in part on the insufficiency of evidence showing continuity and treatment since the time of discharge.  The private treatment records from Dr. P.G., his VA medical center records and his March 2009 hearing testimony are new in that they have not been previously submitted.  The Board also finds that this evidence is material because it speaks to the element found to be missing in the October 1979 decision, namely that there may be a demonstration of continuous symptoms since service.  

Accordingly, the Veteran's claims are reopened.  

ORDER

New and material evidence has been received and the claim of entitlement to service connection for colitis is reopened.

New and material evidence has been received and the claim of entitlement to service connection a skin disability, to include a fungal infection of the feet is reopened.


REMAND

Given the decision to reopen these claims and the fact that the RO did not review the claim on the merits, the Board cannot reach the merits without prejudicing the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds that in light of the decision to reopen the claims that VA examinations are in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, in September 1969 the Veteran reported a two week history of defecating blood, as well as a history of amebic colitis.  October 1969 treatment notes record that the Veteran had a two-week history of bloody stools.  A history of diarrhea was denied.  Stool studies were positive for e-coli, and a provisional diagnosis of amebiasis was provided.  

At a January 1970 separation examination the Veteran's reports of colitis in Vietnam in 1969 were noted.  It was noted that the appellant had not experienced recent difficulty.  The examination reported that lab reports were unclear and that the Veteran's symptoms may have represented bacillary dysentery.  

The Veteran's treatment records are thereafter silent as to any complaints of or treatment for colitis or a digestive disorder until April 2001.  In April 2001, the appellant was seen at a private hospital for emergency treatment and treated for diarrhea and dehydration.  In March 2006, the appellant was seen by VA with a history of cramping and diarrhea.  

At his hearing before the undersigned the appellant reported a history of self treating gastrointestinal complaints on a daily basis with Imodium.  Significantly, there are numerous records which record the appellant denying a history of nausea, vomiting, constipation, diarrhea or change in bowel habits.  See, e.g., March 2007 and February 2008 Primary Care VA Medical Center Treatment Notes.  Other primary care VA medical center treatment notes also specifically report no change in bowel habits.  See January, July, September, and January 2010 Primary Care VA Medical Center Treatment Notes.  

In light of the foregoing, and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that a VA examination to determine the etiology of any current gastrointestinal disorder, to include colitis, is in order.  

Likewise, the Board finds that the Veteran should be given a VA examination to address the etiology of any skin disorder given the fact that he is competent to report in-service skin problems, and subsequent post service flare-ups.  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should identify any VA medical care provider who has treated either a gastrointestinal or a skin disorder since April 2010.  Thereafter, the RO/AMC should conduct appropriate development to secure any missing records and add them to the claims folder.  This development includes securing VA Monaca Clinic treatment records dated since April 2010.  If the RO cannot locate identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should then be afforded a VA gastrointestinal examination to determine the etiology of any current gastrointestinal disorder.  The claims folder and a copy of this remand are to be made available for the examiner to review.  After reviewing the claims folders and examining the appellant, the examining physician must address whether it is at least as likely as not, i.e., is there a 50 percent probability or greater that any current gastrointestinal disability is related to service, to include his in-service history of amebiasis.

In preparing the opinion the examining physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. * "It is not at least as likely as not" means less than a 50 percent chance. 
*"It is not due to" means 100 percent assurance of non relationship.

The examining physician must explain the rationale for any and all opinions expressed.  If the examiner finds that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing instruction number one, the Veteran must be offered a VA dermatology examination.   The claims folder and a copy of this remand are to be made available for the examiner to review.  After reviewing the claims folders and examining the appellant, the examining physician must address whether it is at least as likely as not, i.e., is there a 50 percent probability or greater that any current skin disability is related to service, to include his report of having an in-service rash that he treated in the field while serving in combat.

In preparing the opinion the examining physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. * "It is not at least as likely as not" means less than a 50 percent chance. 
*"It is not due to" means 100 percent assurance of non relationship.

The examining physician must explain the rationale for any and all opinions expressed.  If the examiner finds that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should adjudicate the merits of the Veteran's entitlement to service connection for a gastrointestinal disorder, to include colitis; and a skin disorder, to include a fungal infection of the feet.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


